
	
		II
		112th CONGRESS
		2d Session
		S. 3686
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964 to
		  establish provisions with respect to religious accommodations in employment,
		  and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Workplace Religious Freedom Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)In enacting title
			 VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) (referred to in
			 this Act as title VII), Congress—
				(A)recognized the
			 widespread incidence of and harm caused by religious discrimination in
			 employment;
				(B)expressly
			 intended to establish that religion is a class protected from discrimination in
			 employment, as race, color, sex, and national origin are protected classes;
			 and
				(C)recognized that,
			 absent undue hardship, a covered employer’s failure to reasonably accommodate
			 an employee’s religious practice is discrimination within the meaning of that
			 title.
				(2)Eradicating
			 religious discrimination in employment is essential to reach the goal of full
			 equal employment opportunity in the United States.
			(3)In Trans World
			 Airlines, Inc. v. Hardison, 432 U.S. 63 (1977), the Supreme Court held that an
			 employer could deny an employee’s request for religious accommodation based on
			 any burden greater than a de minimis burden on the employer, and thus narrowed
			 the scope of protection of title VII against religious discrimination in
			 employment, contrary to the intent of Congress.
			(4)As a consequence
			 of the Hardison decision and resulting appellate and trial court decisions,
			 discrimination against employees on the basis of religion in employment
			 continues to be an unfortunate and unacceptable reality.
			(5)Federal, State,
			 and local government, and private employers have a history and have established
			 a continuing pattern of discrimination in unreasonably denying religious
			 accommodations in employment, including in the areas of garb, grooming, and
			 scheduling.
			(6)Although this Act
			 addresses requests for accommodation with respect to garb, grooming, and
			 scheduling due to employees' religious practices, enactment of this Act does
			 not represent a determination that other religious accommodation requests do
			 not deserve similar attention or future resolution by Congress.
			(7)The Supreme Court
			 has held in Fitzpatrick v. Bitzer, 427 U.S. 445 (1976) that Congress has
			 clearly authorized Federal courts to award monetary damages in favor of a
			 private individual against a State government found in violation of title VII,
			 and this holding is supported by Quern v. Jordan, 440 U.S. 332 (1979).
			3.PurposesThe purposes of this Act are—
			(1)to address the
			 history and widespread pattern of discrimination by private sector employers
			 and Federal, State, and local government employers in unreasonably denying
			 religious accommodations in employment, specifically in the areas of garb,
			 grooming, and scheduling;
			(2)to provide a
			 comprehensive Federal prohibition of employment discrimination on the basis of
			 religion, including that denial of accommodations, specifically in the areas of
			 garb, grooming, and scheduling;
			(3)to confirm
			 Congress’ clear and continuing intention to abrogate States’ 11th amendment
			 immunity from claims made under title VII; and
			(4)to invoke
			 congressional powers to prohibit employment discrimination, including the
			 powers to enforce the 14th amendment, and to regulate interstate commerce
			 pursuant to section 8 of article I of the Constitution, in order to prohibit
			 discrimination on the basis of religion, including unreasonable denial of
			 religious accommodations, specifically in the areas of garb, grooming, and
			 scheduling.
			4.Amendments
			(a)DefinitionsSection
			 701(j) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(j)) is amended—
				(1)by inserting
			 (1) after (j);
				(2)in paragraph (1),
			 as so designated, by striking he is unable and inserting
			 the employer is unable, after initiating and engaging in an affirmative
			 and bona fide effort,; and
				(3)by adding at the
			 end the following:
					
						(2)For purposes of
				paragraph (1), with respect to the practice of wearing religious clothing or a
				religious hairstyle, or of taking time off for a religious reason, an
				accommodation of such a religious practice—
							(A)shall not be
				considered to be a reasonable accommodation unless the accommodation removes
				the conflict between employment requirements and the religious practice of the
				employee;
							(B)shall be
				considered to impose an undue hardship on the conduct of the employer's
				business only if the accommodation imposes a significant difficulty or expense
				on the conduct of the employer's business when considered in light of relevant
				factors set forth in section 101(10)(B) of the Americans with Disabilities Act
				of 1990 (42 U.S.C. 12111(10)(B)) (including accompanying regulations);
				and
							(C)shall not be
				considered to be a reasonable accommodation if the accommodation requires
				segregation of an employee from customers or the general public.
							(3)In this
				subsection:
							(A)The term
				taking time off for a religious reason means taking time off for a
				holy day or to participate in a religious observance.
							(B)The term
				wearing religious clothing or a religious hairstyle means—
								(i)wearing religious
				apparel the wearing of which is part of the observance of the religious faith
				practiced by the individual;
								(ii)wearing jewelry
				or another ornament the wearing of which is part of the observance of the
				religious faith practiced by the individual;
								(iii)carrying an
				object the carrying of which is part of the observance of the religious faith
				practiced by the individual; or
								(iv)adopting the
				presence, absence, or style of a person's hair or beard the adoption of which
				is part of the observance of the religious faith practiced by the
				individual.
								.
				5.Effective date;
			 application of amendments; severability
			(a)Effective
			 DateExcept as provided in subsection (b), this Act and the
			 amendments made by section 4 take effect on the date of enactment of this
			 Act.
			(b)Application of
			 AmendmentsThis Act and the amendments made by section 4 do not
			 apply with respect to conduct occurring before the date of enactment of this
			 Act.
			(c)No diminution
			 of rightsWith respect to religious practices not described in
			 section 701(j)(2) of the Civil Rights Act of 1964, as amended by section
			 4(a)(3), nothing in this Act or an amendment made by this Act shall be
			 construed to diminish any right that may exist, or remedy that may be
			 available, on the day before the date of enactment of this Act, for
			 discrimination in employment because of religion by reason of failure to
			 provide a reasonable accommodation of a religious practice, pursuant to title
			 VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.).
			(d)Severability
				(1)In
			 generalIf any provision of an amendment made by this Act, or any
			 application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of the amendments made by this Act and the
			 application of the provision to any other person or circumstance shall not be
			 affected.
				(2)Definition of
			 religionIf, in the course of determining a claim brought under
			 title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), a court
			 holds that the application of the provision described in paragraph (1) to a
			 person or circumstance is unconstitutional, the court shall determine the claim
			 with respect to that person or circumstance by applying the definition of the
			 term religion specified in section 701 of that Act (42 U.S.C.
			 2000e), as in effect on the day before the date of enactment of this
			 Act.
				
